658 S.E.2d 483 (2008)
Mary Suzanne ETTER, and Donald J. Vogel and wife, Patrice L. Vogel
v.
Larry W. PIGG and Gloria Vandiver.
No. 570P07.
Supreme Court of North Carolina.
January 24, 2008.
Larry W, Pigg, Pro Se.
*484 Gloria A. Vandiver, Pro Se.
Walter C. Carpenter, Hendersonville, for Etter, et al.

ORDER
Upon consideration of the petition filed on the 29th day of November 2007 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 24th day of January 2008."